Citation Nr: 1546469	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  12-21 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial schedular rating in excess of 20 percent for a lumbar spine disability.

2.  Entitlement to an initial extraschedular rating in excess of 20 percent for a lumbar spine disability.

3.  Entitlement to an effective date prior to October 30, 2003 for the award of service connection for a lumbar spine disability.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

G. Slovick, Counsel



INTRODUCTION

The Veteran served on active duty from June 1972 to June 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  That decision granted service connection for a lumbar spine disability, with a 20 percent disability rating, effective October 30, 2003.

The Veteran asserts that he is unable to work as a result of his service-connected disabilities.  Under Rice v. Shinseki the Board has jurisdiction over the Veteran's TDIU claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), (holding that a request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, is part of a claim for increased compensation).

In his June 2012 substantive appeal (VA Form 9), the Veteran requested a hearing before the Board, but in November 2014, he withdrew this request.  38 C.F.R. § 20.704(e) (2015).

In a June 2015 statement, the Veteran indicated that he believed that he should be service connected for diabetes mellitus and a heart disability, to include as due to exposure to herbicides in the Republic of Vietnam.  As it does not appear that the claim has been addressed, the claim is referred to the agency of original jurisdiction (AOJ) for appropriate action.

The Veteran was contacted in August 2015 to provide clarification as to his desired representative.  In a September 2015 correspondence, the Veteran stated that he wished to represent himself.

The issues of entitlement to an extraschedular rating and TDIU are addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

FINDINGS OF FACT

1.  The Veteran's lumbar spine disability has manifested by forward flexion limited to 35 degrees with pain at most but without ankylosis of any segment of the spine or physician-prescribed bed rest.

2.  A letter received by the RO on October 30, 2003 is the first evidence of the Veteran's intent to reopen his claim for service connection for a lumbar spine disability following the promulgation of a final, May 2002 rating decision.


CONCLUSIONS OF LAW

1.  The criteria for a schedular disability rating in excess of 20 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).

2.  The criteria for an effective date prior to October 30, 2003 for the grant of service connection for a lumbar spine disability have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.155, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

The appeal arises from a disagreement with the initially assigned disability rating and the effective date after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained, including records from the Social Security Administration (SSA).

The Veteran was provided VA medical examinations for his spine disability in August 2010 and January 2015.  The examinations, along with the expert medical opinions, are sufficient evidence for deciding the claims.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

II.  Increased Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities. 

Generally, disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59. 

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59.

The Veteran seeks an increased disability rating for his lumbar spine disability, rated as 20 percent disabling.  The 20 percent disability rating was assigned by the RO in a January 2011 rating decision based upon the Diagnostic Code 5237.  

Spine disabilities are generally rated under the same formulas, with the exception of intervertebral disc syndrome (IVDS) which has an alternate rating formula for incapacitating episodes.  See 38 C.F.R. § 4.71a, DCs 5235-5243. 

Under the General Rating Formula for Diseases or Injuries of the Spine (General Rating Formula), a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Id.  

Ankylosis is the immobility and consolidation of a joint due to disease, injury or surgical procedure.  Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  

Any associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, are to be evaluated separately under the appropriate diagnostic codes.  38 C.F.R. § 4.71a, Note (1).  

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. 
§ 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.


III.  Factual Background and Analysis

At an August 2010 VA examination, the Veteran described back pain which was progressively worse since an in-service accident.  The Veteran stated that he did not have a history of urinary or fecal symptoms, numbness or leg or foot weakness.  He described fatigue, decreased motion, stiffness and spasm.  It was noted that the Veteran used a cane to walk and stated that he was unable to walk more than a few yards.  Examination revealed no spasm, guarding, tenderness or weakness; pain with motion was not noted.  Range of motion testing revealed flexion to 35 degrees.  There was objective evidence of pain following repetitive motion but not additional limitations after three repetitions of range of motion testing.  Reflexes were normal.  X-rays were reported as demonstrating minimal degenerative spondylosis and arthritic change with an additional finding of bilateral sclerosis.  A diagnosis of mild bulging disc at the L5-S1 vertebrae was provided.  It was noted that this would affect the Veteran's occupational activities in that he had decreased mobility, problems lifting and carrying and pain.  It was noted that the Veteran's activities were slowed down due to his lumbar spine.  

A February 2014 examination related to the Veteran's claim for aid and attendance noted persistent back pain, no radiculopathy and mild intervertebral disc syndrome.  

At a January 2015 VA examination, the Veteran reported daily pain in the lumbar spine with intermittent pain to the left leg and flare-ups.  The Veteran stated that he used morphine tablets up to four times a day.  He stated that he could walk about half a block and stand for about 30 minutes.  He reported that he drive himself and could do activities of daily living and food shopping.  Range of motion testing revealed forward flexion to 70 degrees.  Pain was noted on examination during flexion and extension.  There was no additional loss of function or range of motion after three repetitions of range of motion testing.  Pain was noted to significantly limit the Veteran's functional ability with repeated use over a period of time.  The Veteran did not demonstrate guarding or muscle spasm.  Muscle strength was normal and reflexes were hypoactive on deep tending reflex testing.  It was noted that the Veteran did not have signs or symptoms of radiculopathy.  There was no ankylosis of the spine.  There were no other neurologic abnormalities or findings related to the spine.  The Veteran was not found to have IVDS.  

VA treatment records and statements from the Veteran do not provide any evidence as comprehensive or inconsistent with the VA examination reports.  The examination reports are the best evidence for deciding the evaluation level since the award of service connection.

As the evidence of record fails to demonstrate limitation of forward flexion to 30 degrees or less or favorable ankylosis, a 40 percent disability rating is not warranted for the orthopedic manifestations of the service-connected lumbar spine disability based on objective measurements.

While the Board is cognizant of the Veteran's limitations and complaints due to flare-ups of pain, he clearly has movement in the thoracolumbar spine.  Additionally, while the Veteran's August 2010 VA examination appears to demonstrate less pain than in his later January 2010 VA examination, by that time his range of motion has improved to 70 degrees, better than even that described in the 20 percent rating criteria.  Moreover, at the time of the August 2010 VA examination, the examiner indicated that there was no additional functional loss worse than the 35 degrees of flexion.  Thus, the Veteran's range of motion and pain limitations are accounted for by the 20 percent rating and a higher 40 percent schedular rating is not warranted.  See DeLuca, 8 Vet. App. at 205; Mitchell, 25 Vet. App. at 36-37; see also 38 C.F.R. §§ 4.40, 4.45, 4.71a, DC 5237.  Moreover, none of the evidence shows that the Veteran has any ankylosis of the thoracolumbar spine.  

The evidence of record further fails to show any evidence of physician prescribed bed rest as due to IVDS during the period on appeal.  Therefore a schedular disability rating in excess of 20 percent under Diagnostic Code 5243 is not warranted.  

Finally, as the evidence shows that the Veteran has not exhibited any associated objective radiculopathy, bowel or bladder impairment, a separate rating for such disabilities is not warranted.  

In sum, the Veteran's service-connected lumbar spine disabilities are manifested by 35 degrees of forward flexion with pain at worst with flare-ups and additional limitations with use.  Ankylosis is not demonstrated, nor is physician prescribed bed rest for IVDS or associated neurologic abnormalities.  The criteria for a disability rating in excess of 20 percent for the Veteran's lumbar spine disability have not been met or approximated at any time during the pendency of the appeal; there is no doubt to be resolved and an increased disability rating is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

IV.  Earlier Effective Date

The Veteran seeks an earlier effective date for the grant of service connection for a lumbar spine disability.  In May 2002, the RO denied a claim to reopen his service connection claim for a lumbar spine disability.  Notice of this decision was sent in the same month.  No new and material evidence was received within a year of the decision.  Additionally, the Veteran did not appeal this decision and it became final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).  Thereafter the Veteran filed a claim to reopen in October 2003. 

In August 2004, the RO declined to reopen the Veteran's claim of service connection for a low back disability and the Veteran completed an appeal to the Board.  Moreover, in a February 2008 Board decision, the Board determined that the Veteran's May 2002 rating decision was final.  The Board found that new and material evidence had been submitted since the May 2002 rating decision and reopened the Veteran's claim for service connection for a lumbar spine disability.  

The Veteran asserts that service connection for a lumbar spine disability should be effective from around 1973, when he was injured.  See July 2014 Statement in Support of Claim.  

In general, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2).  The effective date of a reopened claim is the date of receipt of claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(2), (r).

For VA compensation purposes, a "claim" is defined as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  It must "identify the benefit sought."  38 C.F.R. § 3.155(a).  Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).

VA must look to all communications from a claimant that may be interpreted as an application or claim, both formal and informal, for benefits and is required to identify and act on informal claims for benefits.  See Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

The Veteran's contentions make it clear that he believes that his claim for service connection should be dated back to the time of his injury, however, as noted in the Veteran's February 2008 Board decision, a prior rating decision was final as the Veteran did not submit a timely appeal. Thus, the earliest effective date in this case is the date in which the Veteran's request to reopen his service connection was received.  When a claim is reopened, the effective date cannot be earlier than the date of the claim to reopen.  Juarez v. Peake, 21 Vet. App. 537, 539-40 (2008) (citing Bingham v. Nicholson, 421 F.3d 1346 (Fed. Cir. 2005); Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005); Flash v. Brown, 8 Vet. App. 332, 340 (1995)).

There is no claim of service connection for a lumbar spine disability, either express or reasonably raised, after the last final decision and prior to October 30, 2003, which is already the assigned effective date.  Thus, the preponderance of the evidence is against the claim for an earlier effective date; there is no doubt to be resolved; and an earlier effective date for the award of service connection for a lumbar spine disability is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

An initial increased schedular rating in excess of 20 percent for a lumbar spine disability is denied.

An effective date prior to October 30, 2003 for the award of service connection for a lumbar spine disability is denied.


REMAND

The Veteran's January 2015 VA examination indicates that the Veteran may be precluded from working secondary to his lumbar spine symptoms.  Specifically, the examiner noted that the Veteran was not precluded from sedentary employment due to his spine symptoms, his pain medication could preclude gainful employment in that it could cause mental cloudiness.  

Significantly, the Veteran's treatment notes from the El Paso VA Medical Center include a diagnosis of opioid dependence.  Moreover, older private treatment records dated in September 1987 additionally suggest the over usage of prescription drugs.  Thus it is unclear whether the Veteran's employability is affected by service-connected disabilities, by dependence on prescription drugs, by nonservice-connected disabilities, or by a combination thereof.  As such, a VA examination is warranted.

As any development of a TDIU claim may have an impact on the complete picture of the Veteran's service-connected disabilities and its effect on his employability as it pertains to extraschedular consideration, the Board finds the issue of an extraschedular rating is inextricably intertwined with the TDIU claim.  Following the development of the TDIU claim, the issue of entitlement to an extraschedular disability rating for the Veteran's lumbar spine disability must be considered.

Accordingly, these issues REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional in connection with the TDIU claim.  The examiner is asked to elicit a history of all service-connected symptoms from the Veteran, examine him, and then comment on the functional impairment of his service-connected disabilities (or a combination thereof, although he is currently service connected solely for lumbar spine disability) and their effect on securing and following a substantially gainful occupation.  The Veteran's educational and vocational history must be considered.  Advancing age and nonservice-connected disabilities are not for consideration.  The examiner is asked to provide a rationale for any opinion offered.

2.  Finally, readjudicate the issues remaining on appeal, to include the extraschedular issue on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


